           Case 1:20-cv-07748-LGS Document 17 Filed 11/04/20 Page 1 of 2




                                        Attorneys at Law
                      45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                            TEL: (212) 248-7431 FAX: (212) 901-2107

                                                                October 30, 2020
 Via ECF
 Honorable Lorna G. Schofield
 United States District Judge
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007

         Re:     Jeffers v. Art Students League of New York Inc. et al.,
                 20-cv-07748 (LGS)

 Your Honor:
         This office represents Plaintiff Arthur Jeffers (“Plaintiff”) in the above-referenced matter.
 Plaintiff writes jointly with Defendants in this matter to respectfully request: (a) that this matter be
 referred to the Mediation Program of the United States District Court for the Southern District of
 New York for the purpose of expeditiously conducting a mediation; and (b) that the initial
 conference presently scheduled for November 19, 2020 at 10:30 a.m. be adjourned to a date after
 mediation has concluded. The parties also request a corresponding extension of time to submit pre-
 conference materials.
         The requested adjournment is necessary because, having conferred, the parties believe this
 case is ripe for mediation. Adjourning the initial conference in this matter will conserve litigation
 and judicial resources and allow the parties to focus on reaching a mutually agreeable resolution
 to this matter.
         The parties thank the Court for its time and attention.

The application is GRANTED. The initial pre-trial
conference ("IPTC") scheduled for November 19, 2020, at         Sincerely yours,
10:30 A.M. is hereby adjourned to December 10, 2020, at
10:30 A.M. The parties shall call (888) 363-4749 and use        PHILLIPS & ASSOCIATES
Access Code 558-3333. The time of the conference is             Attorneys at Law, PLLC
approximate, but the parties shall be ready to proceed at
that time. Materials for the IPTC shall be filed on ECF by
                                                                       /s/
December 3, 2020. An Order referring this matter to
                                                                Shawn R. Clark, Esq.
mediation will issue separately.
                                                                Attorneys for Claimant
                                                                45 Broadway, Suite 620
SO ORDERED.

Dated: November 4, 2020
       New York, New York
        Case 1:20-cv-07748-LGS Document 17 Filed 11/04/20 Page 2 of 2




                                               New York, New York 10006
                                               (212) 248-7431
                                               sclark@tpglaws.com

CC: All Counsel of Record
